COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Senior Judge Hodges
Argued at Chesapeake, Virginia


DAVID COPPEDGE
                                          MEMORANDUM OPINION * BY
v.   Record No. 0337-99-1                 JUDGE WILLIAM H. HODGES
                                                MAY 9, 2000
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Von L. Piersall, Jr., Judge

          Dianne G. Ringer, Senior Assistant Public
          Defender, for appellant.

          Shelly R. James, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     David Coppedge appeals his conviction for possessing heroin

with the intent to distribute it.   He argues that the evidence was

insufficient to support the conviction.    We disagree, and affirm

the conviction.

                              Facts

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"    Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     So viewed, the evidence proved that while conducting

surveillance with the aid of binoculars, Officer Frank Chappell

saw Coppedge from a distance of about fifty feet.   Coppedge

talked with a man, then reached into his left, front pocket and

removed "some blue glassine wax papers."   Chappell, who had

extensive experience investigating narcotics, recognized these

papers as narcotics packaging.    Coppedge gave one package to the

man in exchange for money.   Chappell radioed a description of

Coppedge to Officer Brent Riddick.

     Riddick approached Coppedge, who fled on a bicycle.

Riddick pursued Coppedge.    During the pursuit, Riddick saw

Coppedge reach into his left, front pocket, remove "bluish"

colored items, and throw them to the ground.   The items appeared

to be in "a bundle" and one "single pack" fell away from the

rest of the bundle.

     Riddick apprehended Coppedge two to three minutes later,

and immediately returned to the area where Coppedge had thrown

the items.   He recovered the items, which consisted of sixteen

packages bundled together and one package located a few feet

away from the bundle.   Laboratory analysis indicated that the

packages contained heroin.

     When Riddick saw Coppedge throw the items and when Riddick

retrieved the items, there were no similar items and "no

traffic" in the area.   Riddick later recovered $40 in cash from

Coppedge.

                                 - 2 -
                               Analysis

     Initially, Coppedge argues that the evidence did not prove

that the seventeen packages of heroin which Riddick recovered were

the same items Coppedge discarded while fleeing from Riddick.

     "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."    Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864,

876 (1983).   "[W]here the Commonwealth's evidence as to an element

of an offense is wholly circumstantial, 'all necessary

circumstances proved must be consistent with guilt and

inconsistent with innocence and exclude every reasonable

hypothesis of innocence.'"   Moran v. Commonwealth, 4 Va. App. 310,

314, 357 S.E.2d 551, 553 (1987) (citation omitted).   However, the

Commonwealth "'is not required to disprove every remote

possibility of innocence, but is, instead, required only to

establish guilt of the accused to the exclusion of a reasonable

doubt.'"    Cantrell v. Commonwealth, 7 Va. App. 269, 289, 373
S.E.2d 328, 338 (1988) (citation omitted).   "Numerous decisions

have affirmed convictions for possession of narcotic drugs resting

on proof that a defendant was observed dropping or throwing away

an identifiable object which, when subsequently recovered, was

found to contain narcotics."   Gordon v. Commonwealth, 212 Va. 298,

300, 183 S.E.2d 735, 737 (1971).



                                - 3 -
     Here, although Riddick did not observe the packages from the

moment Coppedge discarded them until the moment Riddick retrieved

them, this break in the chain of evidence is not fatal to the

Commonwealth's case.    Cf. id. at 300-01, 183 S.E.2d at 737 (the

chain of evidence was fatally broken because "no witness was

produced who saw [the defendant] dispose of the . . . envelope" he

had been carrying and the envelope found by a detective was

located next to a "public street on which numerous persons were

gathered").

     The evidence proved that Coppedge engaged in what appeared to

be a drug sale involving blue items.    When approached by Riddick,

Coppedge fled.   While fleeing, Coppedge discarded "bluish" items,

a "bundle" landing in one spot and a "single pack" falling away

from the bundle.   Minutes later, Riddick returned to the spot

where Coppedge had discarded the items, and recovered sixteen

packages of heroin bundled together and one package a few feet

away from the bundle.   The spot where the heroin lay had "no

traffic."   This evidence was sufficient to exclude every

reasonable hypothesis of innocence and to prove that Coppedge

possessed the drugs which were found by Riddick.

     Coppedge also contends that the evidence failed to prove that

he intended to distribute the seventeen packages of heroin which

Riddick recovered.   We disagree.

     "'Intent is a state of mind that may be proved by an

accused's acts or by his statements and that may be shown by

                                - 4 -
circumstantial evidence.'"     Wilson v. Commonwealth, 249 Va. 95,

101, 452 S.E.2d 669, 673-74 (1995) (citations omitted).

        Chappell saw Coppedge reach into his left, front pocket,

remove a blue item, and exchange it for money.    While fleeing from

the police, Coppedge again reached into his left, front pocket,

removed blue items, and threw them to the ground.    These blue

items contained heroin.    When arrested, Coppedge possessed $40 in

cash.    From this evidence of Coppedge's acts, the fact finder

could reasonably conclude that Coppedge had engaged in a heroin

transaction and possessed the remaining seventeen packages of

heroin with the intent to distribute them.

                                                           Affirmed.




                                 - 5 -